Order entered July 26, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-00431-CR
                                      No. 05-17-00432-CR

                               ALLAN MCDOWELL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F11-59851-P, F11-61628-P

                                            ORDER
       Before the Court is appellant’s July 21, 2017 motion for copy of an exhibit in which

appellant requests that the Court provide him with a copy of a letter admitted into evidence as

State’s Exhibit 2 during his adjudication hearing. Because the Court does not have a copy of

State’s Exhibit 2, the Court DENIES appellant’s motion.

       No exhibits were included in the reporter’s record. Rather, the court reporter noted in the

reporter’s record that the exhibits were “Contained in Court’s File.” At the time it was admitted

into evidence, State’s Exhibit 2 was described as a letter filed with the trial court by the

complainant at the time appellant entered his plea in cause no. 05-17-00431-CR. The prosecutor

stated that the letter was already part of the trial court’s file. A review of the clerk’s record in
cause no. 05-17-00431-CR shows no document expressly labeled as State’s Exhibit 2 and no

document that would match the description of the exhibit given in the reporter’s record.

         Accordingly, we ORDER the Dallas County District Clerk to file, within fourteen days

of the date of this order, a supplemental clerk’s record containing State’s Exhibit 2. In the event

the Dallas County District Clerk does not have possession of State’s Exhibit 2, the Clerk

shall file a letter with the Court reporting State’s Exhibit 2 is not in the Clerk’s possession.

         We EXTEND the time to file appellant’s brief to thirty days from the date of this

order.

         We DIRECT the Clerk to send copies of this order to Dallas County District Clerk

 Felicia Pitre and to counsel for all parties.




                                                     /s/    ADA BROWN
                                                            JUSTICE